Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 at line 9 and claim 2 at line 9 each recite “where” and while the scope of the claim remains clear, Examiner suggests that these recitations be amended to read –wherein--.  
Claim 2 at line 3 recites “the ground” while this recitation is clear, see MPEP§2173.05(e), Examiner suggests that the claim be amended to read –a ground-.
Claim 2 at line 11-12 recites “the input signal” while this recitation refers to the prior recited “a corresponding input signal”, Examiner suggest that the claim be amended to read –the corresponding input signal-.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1 at line 13 and claim 2 at line 13 each recite “a touch control command means to” that is later modified by functional language.  These recitations invoke section 112(f) interpretation and will be examined in accord with that interpretation, see section 112(b) rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 11 recites “a corresponding input signals”, this recitation does not clearly indicate if a single or multiple signals are intended.  Examiner suggests that the claim be amended to be singular, e.g. –a corresponding input signal-.
Claim 1 at lines 11-12 recites “the input signal”, however there is no clear antecedent basis for this recitation.  If this recitation is new it should be amended to read –an input signal- and if this 
Claim 1 at line 13 and claim 2 at line 13 each recite “a touch control command means to” that has been interpreted under section 112(f).  However, these recitations are not supported by corresponding structure, material or acts in the specification and are indefinite because of this lack of support in the specification.
Claim 2 at line 16 recites “the touch control command”, however there is no clear antecedent basis for this recitation and the relationship between this element and the prior recited “a touch control command means” is not clear, see section 112(f).  
Claim 5 at line 2 recites “the first wireless communication module”, this recitation does not have a clear antecedent due to the dependence of the claims and Examiner suggests that claim 5 be amended to depend upon claim 4 to clarify this relationship.
Claim 10 recites “a self-capacitive touch screen or a mutual-capacitive touch screen” and later recites “the touch control handle device according to claim 1, user for realizing touch control on the mobile terminal.”  Because of the already recited “a capacitive touch screen” (clm. 1, ln. 1) the number of touch screens recited and the relationship between the screens is unclear.  If the later recited alternative touch screen technologies are related to the prior recited “a capacitive touch screen” the claims should be amended to reflect this relationship.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2014/0362044; US-2016/0329029; US-2013/0035143; US-2020/0379599.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/               Examiner, Art Unit 3715